Citation Nr: 0320781	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  02-06 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of a compression fracture of L-1 with limited motion of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel






INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1956 and was discharged from the U.S. Army Reserve 
in October 1961. 

The current appeal arose from an April 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO denied a claim of entitlement to 
a rating in excess of 40 percent for residuals of a 
compression fracture of L-1 with limited motion of the lumbar 
spine.

In a statement submitted with the May 2002 VA Form 9, the 
veteran indicated that he had limited motion in his back, 
legs and neck due to the residuals of the compression 
fracture of L-1.  He also stated that with regard to bodily 
functions, he had a "lack of control," and that shock and 
emotional trauma caused limited motion.

These matters are referred to the RO for clarification, 
initial consideration and appropriate adjudicative action 
if/as warranted.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Evidence Development Unit/RO 
(VBA EDU/RO).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA EDU/ROs) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.26(a) (2002).

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 7305, 7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

The development letter that the Board mailed to the appellant 
in March 2003 reflects that the Board told him to provide 
information or submit evidence to substantiate his claim 
within 60 days, and that if he did not provide information or 
submit evidence within that time period, the Board would 
proceed with his appeal.  

As the Board provided a response period that was less than a 
year, the Board did not provide the appellant a development 
letter consistent with the notice requirements of the VCAA, 
as clarified by Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 7305, 7316 (Fed. Cir. May 1, 
2003).  Therefore, the Board cannot adjudicate the veteran's 
claim at this time because the veteran has not indicated that 
he has no additional evidence to submit or that he waives the 
one-year response period.

Additionally, the May 2002 VA Form 9 shows that the veteran 
raised the issue of service connection for degenerative disc 
disease and radiculopathy.

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

In this case, the issues of service connection for 
degenerative disc disease of cervical spine, degenerative 
disc disease of the lumbar spine and radiculopathy are 
inextricably intertwined with the issue of entitlement to a 
rating in excess of 40 percent for residuals of a compression 
fracture of L-1 with limited motion of the lumbar spine. 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); Harris, 
supra.  Inasmuch as the case must be remanded to the VBA 
EDU/RO for above-mentioned reasons, the VBA EDU/RO will be 
asked to accomplish additional necessary development - 
obtaining records and affording the veteran a VA examination.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA EDU/RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA EDU/RO should advise the 
appellant that he has up to one year 
after a VCAA notice letter is provided to 
submit additional evidence, and that if 
the case is returned to the Board, the 
Board will not be able to adjudicate the 
claim prior to the expiration of the one-
year time period unless the appellant 
indicates that he has no additional 
evidence to submit or waives the one-year 
response period.


3.  The VBA EDU/RO should ask the 
appellant to identify all sources of 
treatment or evaluation, VA and non-VA, 
for any back and neck symptomatology and 
any radiculopathy for the period from 
January 2001 to the present.

After obtaining any necessary 
authorization, the VBA EDU/RO should 
obtain any medical records not currently 
on file.  Regardless of the veteran's 
response, the VBA EDU/RO should endeavor 
to obtain all outstanding, relevant VA 
treatment reports.

In any event, the VBA EDU/RO should 
obtain all records from the VA Medical 
Center in El Paso, Texas, from April 2003 
to the present.

4.  The VBA EDU/RO should ask the veteran 
whether he filed any disability or 
worker's compensation claim(s) regarding 
his back when he worked for the United 
States Postal Service (USPS) and if so, 
to provide detailed information regarding 
any disability or worker's compensation 
claim(s), to include about the nature of 
any claim(s) and the location(s) of 
medical records and decision(s) regarding 
such claim(s).  

If the veteran responds in the 
affirmative, the VBA EDU/RO should make 
reasonable efforts to obtain any medical 
records and decision(s) regarding any 
disability and worker's compensation 
claim(s) filed by the veteran regarding 
his back when he worked for the USPS.



5.  Following the above, the VBA EDU/RO 
should arrange for VA special orthopedic 
and neurological examinations of the 
veteran by an orthopedic surgeon or other 
appropriate available specialist and a 
neurologist including on a fee basis if 
necessary, for the purpose of 
ascertaining the current nature and 
extent of severity of the service-
connected residuals of a compression 
fracture of L-1 and the 
interrelationships, if any, between 
residuals of a compression fracture of L-
1 and degenerative disc disease of the 
cervical and lumbar spines and/or 
radiculopathy.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  

Copies of the criteria under 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2002) must be 
provided to the orthopedic surgeon and 
neurologist.  The examiners must annotate 
the examination reports that the claims 
file was in fact made available for 
review in conjunction with the 
examinations.  Any further indicated 
special studies should be conducted.

The orthopedic surgeon and neurologist 
should separately provide explicit 
responses to the following:

(a) Does the veteran have a disorder(s) 
manifested by radiculopathy that is/are 
separate from the degenerative disc 
disease of the cervical and lumbar 
spines.

(b) For degenerative disc disease of the 
cervical spine, degenerative disc disease 
of the lumbar spine, (both previously 
reported in the record) and any 
disorder(s) manifested by radiculopathy 
that is/are separate from the 
degenerative disc disease of the cervical 
and lumbar spines, the medical 
specialists should render an opinion as 
to whether it is as likely as not that 
such a disorder is/are caused by or 
was/were permanently worsened by the 
service-connected residuals of a 
compression fracture of L-1.  If no 
causal relationship is determined to 
exist, but aggravation is said to be 
present, the medical specialists must 
address the following medical issues:

(1) The baseline manifestations that are 
due to the effects of the disorder(s);

(2) The increased manifestations that, in 
the examiners' opinions, are proximately 
due to the service-connected residuals of 
a compression fracture of L-1, based on 
medical considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of the disorder(s) are proximately due to 
the service-connected residuals of a 
compression fracture of L-1.

(b) Do the service-connected residuals of 
a compression fracture of L-1 and any 
related disorders cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
medical specialists comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the medical 
specialists must so indicate.

(c) With respect to subjective complaints 
of pain, the medical specialists are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
residuals of a compression fracture of L-
1 and any related disorders, the presence 
or absence of changes in condition of the 
skin indicative of disease due to the 
service-connected residuals of a 
compression fracture of L-1 and any 
related disorders, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected residuals of a compression 
fracture of L-1 and any related 
disorders.

The medical specialists must measure the 
excursion of movement of the lumbar 
spine, in each plane tested.  All 
functional impairment due to pain should 
be fully described.

(d) The medical specialists are also 
requested to comment upon whether or not 
there are any other medical or other 
problems that have an impact on the 
functional capacity affected by the 
service-connected residuals of a 
compression fracture of L-1 and any 
related disorders, and if such overlap 
exists, the degree to which the 
nonservice-connected problem creates 
functional impairment caused by the 
service-connected residuals of a 
compression fracture of L-1 and any spine 
disorders.


If the functional impairment by any 
nonservice-connected problem cannot be 
dissociated, the medical specialists 
should so indicate.

(e) The examiners should comment on any 
interference in employment caused by the 
service-connected residuals of a 
compression fracture of L-1 and any 
related disorders.

(f) The examiners should indicate whether 
there is a demonstrable deformity of L-1, 
and they should also describe any other 
residuals of a compression fracture of L-
1.

The examiners should document any 
inability to answer any of the above 
requests.  Any opinions expressed by the 
examiners must be accompanied by a 
complete rationale.

6.  Thereafter, the VBA EDU/RO should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA EDU/RO should review the requested 
examination reports and required opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA EDU/RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  



In addition, the VBA EDU/RO must review 
the claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  

In particular, the VBA EDU/RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA EDU/RO should 
adjudicate the claims of service 
connection for degenerative disc disease 
of the cervical spine, degenerative disc 
disease of the lumbar spine and any 
disorder(s) manifested by radiculopathy 
that is/are separate from degenerative 
disc disease of the cervical and lumbar 
spines (subject to the sentence below), 
as secondary to the service-connected 
residuals of a compression fracture of L-
1, with consideration of 38 C.F.R. 
§ 3.310(a) (2002) and Allen v. Brown, 7 
Vet. App. 439 (1995).  

If a disorder manifested by right S-1 
radiculopathy that is separate from 
degenerative disc disease of the lumbar 
spine is found on VA examination, then 
the VBA EDU/RO should adjudicate the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for right foot numbness.

8.  Then, the VBA EDU/RO should 
readjudicate the claim of entitlement to 
an increased evaluation for service-
connected residuals of a compression 
fracture of L-1, under a broad 
interpretation of the applicable 
regulations and CAVC decisions, 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(2002), and with consideration of 
38 C.F.R. of 38 C.F.R. §§ 3.321(b)(1), 
4.10, 4.40, 4.45, 4.59 (2002); and 
Johnston v. Brown, 10 Vet. App. 80 
(1997), and DeLuca v. Brown, 8 Vet. App. 
202 (1995); as applicable.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VBA EDU/RO should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified by the VBA EDU/RO; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim on appeal.  38 C.F.R. § 3.655 
(2002).  Moreover, the governing regulation provides that 
failure to report without good cause shown for any 
examinations in connection with a claim for an increased 
rating will result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2002); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


